 Case: 4:20-cv-00317-RLW Doc. #: 15 Filed: 02/27/20 Page: 1 of 1 PageID #: 907



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI


FEDERAL TRADE COMMISSION,                             )
                                                      )
                          Plaintiff,                  )
                                                      )      Case No. 4:20-cv-00317
                   v.                                 )
                                                      )
PEABODY ENERGY CORPORATION, et al.                    )
                                                      )
                          Defendant.                  )


         Come now Husch Blackwell LLP and Michael Martinich-Sauter and hereby enter their

appearance on behalf Defendant Peabody Energy Corporation in the above-styled matter.

                                                Husch Blackwell, LLP


                                            By: _/S/: Michael Martinich-Sauter
                                                Michael Martinich-Sauter, #66065MO
                                                190 Carondelet Plaza, 6th Floor
                                                St. Louis, Missouri 63105
                                                Telephone: 314-480-1500
                                                Facsimile: (314) 480-1505

                                                ATTORNEYS FOR DEFENDANT
                                                PEABODY ENERGY CORPORATION


                                       CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
attorneys of record.

                                             /s/Michael Martinich-Sauter
                                             Michael Martinich-Sauter




DocID: 4823-0585-1574.1
